Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims are the inclusion of the prior art of records do not disclose the claimed elements of “defining a path from a gateway 102 to a measurement tap (at an antenna flange of the RFT 106), wherein the path 112 comprising an output port 110 of the gateway 102 and path components 104 used to reach the measurement tap”; “sweeping, in bands, and RF spectrum served by the RFT by sending a signal at a respective band and band power from the output port over the path; “measuring, at the measurement tap, a power metric for each of the bands” in independent  1, 11.
Patel et al. US patent # 11,336,493 B2 discloses only in Figure 6 and col. 6, lines 15-50 that, “FIG. 6 illustrates an example of an operating environment 600. In operating environment 600, satellite gateway 102 features Signal Measurement and Analysis (SMA) components 620 and a compensation computation engine 625. SMA components 620 generally comprise a set of components configured to process received carrier signals, determine equalization responses and power level errors for those signals relative to ideal reference signals, and provide compensation computation engine 625 with SMA information 622 describing such equalization responses and power level errors. It is worthy of note that although SMA components 620 are depicted as being internal to satellite gateway 102 in FIG. 6, SMA components 620 may include components that are external to satellite gateway 102. For example, SMA components 620 may include components located at terminals in coverage area 107, such as terminal 109; (46) Compensation computation engine 625 generally comprises logic, some or all of which may be implemented in hardware, for analyzing received SMA information 622 to determine appropriate compensation responses and power level adjustments to be applied in the digital domain by modulators 212-1 to 212-M. Compensation computation engine 625 passes such compensation responses and power level adjustments to modulators 212-1 to 212-M as compensation information 627, to cause modulators 212-1 to 212-M to apply signal pre-distortions and power level adjustments accordingly. Compensation computation engine 625 can determine such compensation responses based on equalization responses comprised in SMA information 622. In determining a compensation response for a given one of modulators 212-1 to 212-M, compensation computation engine 625 may convert one or more equalization responses comprised in SMA information 622 to a sample rate used by a pre-distorter in that modulator, and determine the compensation response based on the resampled equalization responses”.
Patel is silent in said claimed elements in independent claims 1, 11.
Chindapol et al. US patent # 9,287,911 B1 discloses only in Figure 4 and in (col. 5, line 47 – col. 6, line 15) that, “FIG. 4 illustrates another exemplary method of mitigating L-band signal interference in a wireless communication system. In operation 402, a power metric from each of a plurality of wireless devices is be received. For example, a power metric can be received from wireless devices 302, 304, 306 in communication with access node 308. A transmit power metric can comprise a transmit power level (or power level flux) of a wireless device. A transmit power metric can also comprise a location of a wireless device, since in operation a wireless device close to the edge of an access node coverage area and/or relatively far from the access node compared to other wireless devices in communication with the access node have relatively high transmit power levels to reach the access node. A transmit power metric can also comprise a power level which a wireless device is commanded to use, for example, by access node 308 or by controller node 310. In embodiments, a transmit power metric can comprise at least one of a transmit power level, a power headroom, a carrier interference-to-noise ratio, and a received signal strength indicator, as well as combinations thereof. Other transmit power metrics are also possible. In operation 404, an aggregate power level is determined based on the received power metrics. For example, wireless devices 302, 304, 306 can be monitored, and it can be determined that an aggregate power level of wireless devices 302, 304, 306 meets a power level threshold. When each of the wireless devices 302, 304, 306 operate in the L-band, the power levels of each of the wireless devices can be aggregated to determine a cumulative impact on other systems using frequencies in or near the L-band, such as satellite-to-ground communication including GPS systems or other systems using L-band communications. In an embodiment, a total power spectral density of the aggregated power levels can be monitored to determine whether it meets a power level threshold”.
Chindapol is silent in said claimed elements in independent claims 1, 11
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 6:00AM -3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center/ for more information about Patent Center and https://www.uspto.gov/patents/docx/ for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI V NGUYEN/Primary Examiner, Art Unit 2649